SULLIVAN, Chief Judge
(concurring):
13. I agree with the majority’s resolution of this ease. In my view, however, this appeal can be resolved on the alternative ground that “the mobilization order” referred to in paragraph 8c, Appendix 8, Annex E of Volume I of the 4th Marine Division (REIN) Mobilization Management Plan (MOBPLAN) (Oct. 1, 1985), see Appendix to Final Brief at 244, was the President’s Executive Order No. 12727, entitled “Ordering the Selected Reserve of the Armed Forces to Active Duty,” 55 Fed.Reg. 35027 (Aug. 22, 1990), reprinted in 1990 U.S.Code Cong. & Admin. News B36. See generally 10 USC § 673b (Responsibility of President).